DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 26-57 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 26-57, the Applicant’s filing of a Terminal Disclaimer on 19 May 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 3 March 2022. 
Independent Claim 26 recites limitations that include a method of providing storage, retrieval and processing of objects, said method comprising:
 retrieving and carrying a storage bin with a storage bin retrieval conveyance system that includes a storage gantry and a storage retrieval gantry device thereon, the storage bin being provided as one or a plurality of storage bins proximate the storage bin retrieval conveyance system;
retrieving and carrying a destination bin with a destination bin retrieval conveyance system that includes a destination gantry and a destination gantry device thereon, the destination bin being provided as one or a plurality of destination bins proximate the storage bin retrieval conveyance system;
providing a bin processing location, wherein the storage retrieval gantry device is positionable over the bin processing location to provide the storage bin to the bin processing location, and
wherein the destination gantry device is positionable over the bin processing location to provide the destination bin to the bin processing location; and
grasping and moving an object out of the storage bin and to the destination bin using a programmable motion device that includes an end effector for grasping and moving the object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 36 recites limitations that include a method of providing storage, retrieval and processing of objects, said method comprising:
retrieving and carrying a storage bin of a plurality of storage bins and destination bins from a bin area with a bin conveyance system that includes a gantry and a gantry device, said plurality of storage bins and destination bins being provided proximate the retrieval conveyance system;
retrieving and carrying a destination bin of a plurality of storage bins and destination bins from the bin area with the bin conveyance system that includes the gantry and the gantry device;
a processing programmable motion device in communication with the storage bin processing location for receiving a selected storage bin from the plurality of storage bins, said processing programmable motion device including an end effector for grasping and moving a selected object out of a selected storage bin;
providing a bin processing location, wherein the gantry device is positionable over the bin processing location to provide the storage bin to the bin processing location, and
wherein the gantry device is positionable over the bin processing location to provide the destination bin to the bin processing location; and
grasping and moving an object out of the storage bin and to the destination bin using a programmable motion device that includes an end effector for grasping and moving the object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 45 recites limitations that include a method of providing storage, retrieval and processing of objects, said method comprising:
providing a plurality of storage bins for storing a plurality of objects, said plurality of storage bins being in communication with a gantry retrieval conveyance system;
conveying a storage bin from a first location of the plurality of storage bins to a location proximate a programmable motion device with the gantry retrieval conveyance system;
receiving proximate the programmable motion device a selected destination bin from a plurality of destination bins;
grasping a selected object out of the selected storage bin with the programmable motion device and moving the selected object the selected destination bin; and
returning the storage bin to a second location of the plurality of storage bins.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 1, 2022